        Case 4:19-cv-07638-HSG Document 61 Filed 04/07/21 Page 1 of 1


Curtis Thornton
5292 Carpinteria Ave
#C
Carpinteria, CA 93309
805-222-6009
   UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA



    CURTIS THORNTON JR,                                 Case No. 4:19-cv-0738-HSG

       Plaintiff,                                       MOTION TO STAY (PENDING THE
       vs.                                              PERMANENT REMOVAL OF
                                                        GILLIAM HAYWOOD JR FROM
    CHEN FENG, DALY CITY, SAN                           JUDICIAL OFFICE)
    MATEO COUNTY, COUNTY
    AND CITY OF SAN FRANCISCO,
    GATE GOURMET, HNA GROUP,
    IAN MADDISON, PAUL
    MENDIARA, JONATHAN
    PREMENKO, STEPHEN
    WAGSTAFFE, FBI SAN
    FRANCISCO, JOHN AND JANE
    DOE,
      Defendants


      Comes Now Plaintiff (Curtis Thornton Jr) who hereby brings a Motion to Stay the
proceedings pending the permanent disqualification and removal from judicial office of Haywood
Gilliam Jr for rebellion against the Human Trafficking Victims Protection Act and it's
reauthorizations, the May 31st, 1870, Act to enforce the Right of Citizens of the United States to
vote in the several States of this Union and for other Purposes, the April 20th, 1871 Act to
enforce the Provisions of the Fourteenth Amendment to the Constitution of the United States and
for other Purposes, the 1st, 2nd, 5th, 6th, and 14th Amendment of the United States Constitution.
                                                                        Dated this 7th day of April, 2021

                                                                      ____________________________
                                                                                      Curtis Thornton
                                                                                 5292 Carpinteria Ave
                                                                                                   #C
                                                                                Carpinteria, CA 93309
                                                                                        805-222-6009



             Motion to Stay Proceedings Pending Disqualification of Haywood Gilliam Jr
                                                                                                       1
